Reasons for Allowance

Claims 1-3 and 5-16 are allowed.
Claim 4 is cancelled.
This application is being allowed based on the claim amendments dated 7/14/2022. In said amendments, the applicant has incorporated the claim limitations of dependent claim 4 in to the respective independent claims 1 and 2.  Additionally, the applicant has amended the claims to overcome the 35 U.S.C. 112(b) and 35 U.S.C. 101 rejections made in the last office action.
Regarding independent claims 1 and 2 and respective subsequent dependent claims (3, 5-16), the best prior art of record fails to teach or render obvious, alone or in combination, “wherein a complementary channel gain is a channel gain such that assigning a user having that channel gain to the selected sub-band together with the corresponding first user would indicate a total sub-band throughput greater than the sub-band throughput achievable by assigning all available power as indicated by the provisional power allocation for the corresponding candidate pair of users for the respective sub-band to the first user” in combination with other limitations set forth in the respective claims.
Therefore independent claims 1 and 2 are considered non-obvious. Since dependent claims (3, 5-16) depend from claim 2, directly or indirectly, they are deemed to be non-obvious as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR PERSAUD/
Examiner, Art Unit 2477
7/30/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477